 

Exhibit 10.11

 

OMNIBUS AGREEMENT FOR TERMINATION OF

MANAGEMENT AGREEMENTS

 

This Omnibus Agreement for Termination of Management Agreement (“Agreement”), is
entered into as of March 31, 2017, except with respect to the Interstate Prime
Management Agreements, as of April 3, 2017, (as applicable, the “Termination
Date”), by and among (1) ARC Hospitality Portfolio I HIL TRS, LLC, a Delaware
limited liability company with an address at 405 Park Avenue, New York, New York
10022 and ARC Hospitality Portfolio I NTC HIL TRS, LP, a Delaware limited
partnership with an address at 405 Park Avenue, New York, New York 10022
(collectively hereinafter referred to as “Hilton Pool I Owner”); (2) ARC
Hospitality Portfolio II HIL TRS, LLC, a Delaware limited liability company with
an address at 405 Park Avenue, New York, New York 10022 and ARC HOSPITALITY
PORTFOLIO II NTC HIL TRS, LP, a Delaware limited partnership with an address at
405 Park Avenue, New York, New York 10022 (collectively hereinafter referred to
as “Hilton Pool II Owner” (and together with Hilton Pool I Owner, “Hilton
Owner”)); (3) ARC Hospitality Portfolio I MCK TRS, LLC, a Delaware limited
liability company with an address at 405 Park Avenue, New York, New York 10022
and ARC Hospitality Portfolio I NTC TRS, LP, a Delaware limited partnership with
an address at 405 Park Avenue, New York, New York 10022 (collectively
hereinafter referred to as “McKibbon Pool I Owner”); (4) ARC Hospitality
Portfolio II MISC TRS, LLC, a Delaware limited liability company with an address
at 405 Park Avenue, New York, New York 10022 and ARC HOSPITALITY PORTFOLIO II
NTC TRS, LP, a Delaware limited partnership with an address at 405 Park Avenue,
New York, New York 10022 (collectively hereinafter referred to as “McKibbon Pool
II Owner” (and together with McKibbon Pool I Owner, “McKibbon Owner”)); (5) ARC
HOSPITALITY PORTFOLIO I MISC TRS, LLC, a Delaware limited liability company with
an address at 405 Park Avenue, New York, New York 10022 (“InnVentures Owner”);
(6)  ARC HOSPITALITY SWN INT NTC TRS, LP, a Delaware limited partnership with an
address at 405 Park Avenue, New York, New York 10022 and ARC HOSPITALITY SWN
TRS, LLC, a Delaware limited liability company with an address at 405 Park
Avenue, New York, New York 10022 (collectively hereinafter referred to as
“Interstate Owner” (and together with Hilton Owner, McKibbon Owner, and
InnVentures Owner, “Owner”)); and (7) American Realty Capital Hospitality Grace
Portfolio, LLC, a Delaware limited liability company, with an address at 405
Park Avenue, New York, New York 10022 (“Grace Manager”) and American Realty
Capital Hospitality PROPERTIES, LLC, a Delaware limited liability company, with
an address at 405 Park Avenue, New York, New York 10022 (“ARC Manager” (and
together with Grace Manager, “Manager”)).

 

 

 

 

WITNESSETH:

 

Hilton 

WHEREAS, Hilton Pool I Owner and Grace Manager entered into a “Management
Agreement” dated as of February 27, 2015, amended by that certain First
Amendment to Management Agreement on November 2, 2016 and clarified by that
certain Omnibus 2016 Incentive Fee Implementation (collectively, the “Hilton
Pool I Prime Management Agreement”) pursuant to which Hilton Pool I Owner
engaged Grace Manager to act as Hilton Pool I Owner’s exclusive agent to
supervise, direct, and control management and operation of those certain hotels
fully described on Exhibit A to the Hilton Pool I Prime Management Agreement
(collectively, the “Hilton Pool I Hotels”) pursuant to the terms thereof;

 

WHEREAS, in accordance with the terms of the Hilton Pool I Prime Management
Agreement and pursuant to those certain “Management Agreements” (“Hilton Pool I
Sub-MAs”) entered into contemporaneously with the Hilton Pool I Prime Management
Agreement, between Grace Manager and the manager entities listed in the Hilton
Pool I Sub-MAs (such manager entities, the “Hilton Pool I Sub-Managers”), Grace
Manager delegated the management of the Hilton Pool I Hotels to the Hilton
Pool I Sub-Managers;

 

WHEREAS, Hilton Pool II Owner and Grace Manager entered into a “Management
Agreement” dated as of February 27, 2015 and clarified by that certain Omnibus
2016 Incentive Fee Implementation (the “Hilton Pool II Prime Management
Agreement” (and together with the Hilton Pool I Prime Management Agreement, the
“Hilton Prime Management Agreements”)) pursuant to which Hilton Pool II Owner
engaged Grace Manager to act as Hilton Pool II Owner’s exclusive agent to
supervise, direct, and control management and operation of those certain hotels
fully described on Exhibit A to the Hilton Pool II Prime Management Agreement
(collectively, the “Hilton Pool II Hotels” (and together with the Hilton Pool I
Hotels, the “Hilton Hotels”)) pursuant to the terms thereof;

 

WHEREAS, in accordance with the terms of the Hilton Pool II Prime Management
Agreement and pursuant to those certain “Management Agreements” (“Hilton Pool II
Sub-MAs” (and together with the Hilton Pool I Sub-MAs, the “Hilton Sub-MAs”))
entered into contemporaneously with the Hilton Pool II Prime Management
Agreement with respect to the Hilton Hotels, between Grace Manager and the
manager entities listed in the Hilton Pool II Sub-MAs (such manager entities,
the “Hilton Pool II Sub-Managers” (and together with the Hilton Pool I
Sub-Managers, the “Hilton Sub-Managers”)), Grace Manager delegated the
management of the Hilton Pool II Hotels to the Hilton Pool II Sub-Managers;

 

McKibbon

WHEREAS, McKibbon Pool I Owner and Grace Manager entered into a “Management
Agreement” dated as of February 27, 2015 (the “McKibbon Pool I Prime Management
Agreement”) pursuant to which McKibbon Pool I Owner engaged Grace Manager to act
as McKibbon Pool I Owner’s exclusive agent to supervise, direct, and control
management and operation of those certain hotels fully described on Exhibit A to
the McKibbon Pool I Prime Management Agreement (collectively, the “McKibbon
Pool I Hotels”) pursuant to the terms thereof;

 

2 

 

 

WHEREAS, in accordance with the terms of the McKibbon Pool I Prime Management
Agreement and pursuant to that certain “Management Agreement” (“McKibbon Pool I
Sub-MA”) entered into contemporaneously with the McKibbon Pool I Prime
Management Agreement, between Grace Manager and McKibbon Hotel Management, Inc.
(the “McKibbon Sub-Manager”), Grace Manager delegated the management of the
McKibbon Pool I Hotels to the McKibbon Sub-Manager;

 

WHEREAS, McKibbon Pool II Owner and Grace Manager entered into a “Management
Agreement” dated as of February 27, 2015 (the “McKibbon Pool II Prime Management
Agreement” (and together with the McKibbon Pool I Prime Management Agreement,
the “McKibbon Prime Management Agreements”)) pursuant to which McKibbon Pool II
Owner engaged Grace Manager to act as McKibbon Pool II Owner’s exclusive agent
to supervise, direct, and control management and operation of those certain
hotels fully described on Exhibit A to the McKibbon Pool II Prime Management
Agreement (collectively, the “McKibbon Pool II Hotels” (and together with the
Hilton Pool I Hotels, the “McKibbon Hotels”)) pursuant to the terms thereof;

 

WHEREAS, in accordance with the terms of the McKibbon Pool II Prime Management
Agreement and pursuant to that certain “Management Agreement” (“McKibbon Pool II
Sub-MA” (and together with the McKibbon Pool I Sub-MA, the “McKibbon Sub-MAs”))
entered into contemporaneously with the McKibbon Pool II Prime Management
Agreement with respect to the McKibbon Hotels, between Grace Manager and
McKibbon Sub-Manager, Grace Manager delegated the management of the McKibbon
Pool II Hotels to the McKibbon Sub-Manager;

 

InnVentures

WHEREAS, InnVentures Owner and Grace Manager entered into two “Management
Agreements,” each dated as of February 27, 2015 (the “InnVentures Prime
Management Agreements”) pursuant to which InnVentures Owner engaged Grace
Manager to act as InnVentures Owner’s exclusive agent to supervise, direct, and
control management and operation of those certain hotels fully described in the
InnVentures Prime Management Agreements (collectively, the “InnVentures Hotels”)
pursuant to the terms thereof;

 

WHEREAS, in accordance with the terms of the InnVentures Prime Management
Agreements and pursuant to those certain “Management Agreements” (“InnVentures
Sub-MAs” (and together with the Hilton Sub-MAs and the McKibbon Sub-MAs, the
“Sub-MAs”)) entered into contemporaneously with the InnVentures Prime Management
Agreements with respect to the InnVentures Hotels, between Grace Manager and
InnVentures IVI, LP (the “InnVentures Sub-Manager” (and together with the Hilton
Sub-Managers and the McKibbon Sub-Manager, the “Sub-Managers”)), Grace Manager
delegated the management of the InnVentures Hotels to the InnVentures
Sub-Manager;

 

3 

 

 

Interstate

WHEREAS, Interstate Owner and ARC Manager entered into five “Hotel Management
Agreements,” the first of which was dated as of October 15, 2015, and the
remaining four of which were dated as of February 11, 2016 (collectively, the
“Interstate Prime Management Agreements” (and together with the Hilton Prime
Management Agreements, the McKibbon Prime Management Agreements, and the
InnVentures Prime Management Agreements, the “Prime Management Agreements”))
pursuant to which Interstate Owner engaged ARC Manager to act as Interstate
Owner’s exclusive agent to supervise, direct, and control management and
operation of the five hotels referenced in the Interstate Prime Management
Agreements (collectively, the “Interstate Hotels” (and together with the Hilton
Hotels, the McKibbon Hotels, and the InnVentures Hotels, the “Hotels”)) pursuant
to the terms thereof;

 

WHEREAS, in accordance with the terms of the Interstate Prime Management
Agreements and pursuant to those certain “Hotel Management Agreements”
(“Interstate Sub-MAs”) entered into contemporaneously with the Interstate Prime
Management Agreement with respect to the Interstate Hotels, between ARC Manager
and Interstate Management Company, LLC (the “Interstate Sub-Manager”), ARC
Manager delegated the management of the Interstate Hotels to the Interstate
Sub-Manager;

 

Assignments

WHEREAS, contemporaneously with the execution of this Agreement, (i) the Hilton
Sub-MAs are being assigned from Grace Manager to the applicable Hilton Owner
pursuant to that certain Omnibus Assignment and Amendment of Management
Agreement (“Hilton Assignment”), resulting in a direct contractual arrangement
between the applicable Hilton Owner and the applicable Hilton Sub-Managers with
respect to the management of the Hilton Hotels; (ii) the McKibbon Sub-MAs are
being assigned from Grace Manager to the applicable McKibbon Owner pursuant to
that certain Omnibus Assignment and Amendment of Management Agreement (“McKibbon
Assignment”), resulting in a direct contractual arrangement between the
applicable McKibbon Owner and the McKibbon Sub-Manager with respect to the
management of the McKibbon Hotels; (iii) the InnVentures Sub-MAs are being
assigned from Grace Manager to the applicable InnVentures Owner pursuant to that
certain Omnibus Assignment and Amendment of Management Agreement (“InnVentures
Assignment”), resulting in a direct contractual arrangement between the
InnVentures Owner and the InnVentures Sub-Manager with respect to the management
of the InnVentures Hotels; and (iv) (a) pursuant to that certain Termination of
Hotel Management Agreements the Interstate Sub-MAs are being terminated, and
(b) pursuant to that certain Assignment and Amendment of Crestline SWN
Management Agreement (“Crestline SWN Assignment” (and together with the Hilton
Assignment, the McKibbon Assignment, and the InnVentures Assignment, the
“Assignments”)), the management of the Interstate Hotels is being transferred to
Crestline Hotels & Resorts, LLC (“Crestline”);

 

Terminations

WHEREAS, Owner and Manager have agreed to terminate the Prime Management
Agreements, effective as of the Termination Date as provided in this Agreement,
such that management of the Hotels will hereafter be governed solely by the
assigned Sub-MAs or the Crestline SWN Assignment, as applicable.

 

4 

 

 

AGREEMENT:

NOW, THEREFORE, for the mutual covenants and considerations herein contained and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, and intending to be legally bound, the parties hereto
agree as follows:

 

1.           Subject to and effective as of the Termination Date, each of the
Prime Management Agreements is hereby terminated and, from and after the
Termination Date, management of the Hotels by Sub-Managers or Crestline, as
applicable, will be governed solely by the applicable amended Sub-MAs (as
assigned to the applicable Owner pursuant to the Assignment) or by Crestline
pursuant to the Crestline SWN Assignment. As of the Termination Date, Manager
shall have no further obligations to manage the Hotels.

 

2.           Manager acknowledges and agrees that Manager will not receive any
payments in the future with respect to any services rendered to Owner under the
Prime Management Agreements or to be rendered to Owner pursuant to the Prime
Management Agreements on or prior to the Termination Date, other than the Base
Management Fee for the month in which the Termination Date occurs which shall be
payable by Owner to Manager in the normal course in accordance with, in the case
of the Hilton Hotels and the InnVentures Hotels, Section 9.1 of the Hilton Prime
Management Agreements or the InnVentures Prime Management Agreement, as the case
may be, in the case of the McKibbon Hotels, Section C of the Management Fee
Rider of the McKibbon Prime Management Agreements, and in the case of the
Interstate Hotels, Section 9.1 and Section 9.4 of the Interstate Prime
Management Agreements.

 

3.           Any capitalized term not specifically defined in this Agreement
shall have the definition given such term in the Prime Management Agreements.

 

4.           This Agreement is executed by, and shall be binding upon and inure
to the benefit of, the parties hereto and each of their respective
administrators, personal representatives, legal representatives, heirs,
successors and permitted assigns. None of the provisions of this Agreement shall
be for the benefit of or enforceable by any other person.

 

5.           This Agreement may not be amended nor may any rights hereunder be
waived except by an instrument in writing signed by the parties sought to be
charged with such amendment or waiver.

 

6.           This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original and it will not be necessary in making proof
of this Agreement or the terms of this Agreement to produce or account for more
than one of such counterparts. All counterparts shall constitute one and the
same instrument. Each party may execute this Agreement via a facsimile (or
transmission of a .pdf file) of this Agreement. In addition, facsimile or .pdf
signatures of authorized signatories of the parties shall be valid and binding
and delivery of a facsimile or .pdf signature by any party shall constitute due
execution and delivery of this Agreement.

 

5 

 

 

7.           Each of the parties hereto shall execute and deliver such further
instruments and assurances to provide such other documents as may be reasonably
required to effectuate the purpose of this Agreement.

 

8.           Subject to and effective as of the Termination Date, Manager, on
behalf of itself and its officers, employees, managers, equityholders, parents,
affiliates, heirs, executors, administrators, agents, successors and assigns,
irrevocably and unconditionally waives and releases any and all rights with
respect to, and releases, forever acquits and discharges Owner, and its
respective present and future equityholders, directors, officers, employees,
agents and other representatives, in their capacities as such, and their
respective heirs, executors, administrators, successors and assigns with respect
to, each and all claims, demands, charges, complaints, obligations, causes of
action, suits, liabilities, indebtedness, sums of money, covenants, agreements,
instruments, contracts (written or oral, express or implied), controversies,
promises, fees, expenses (including attorneys’ fees, costs and expenses),
damages and judgments, at law or in equity, in contract or tort, in the United
States, state, foreign or other judicial, administrative, arbitration or other
proceedings, of any nature whatsoever, known or unknown, suspected or
unsuspected, previously, now or hereafter arising, in each case which arise out
of, are based upon or are connected with the Prime Management Agreements, other
than the Base Management Fee for the month in which the Termination Date occurs
which shall be payable by Owner to Manager in the normal course in accordance
with, in the case of the Hilton Hotels and the InnVentures Hotels, Section 9.1
of the Hilton Prime Management Agreements or the InnVentures Prime Management
Agreement, as the case may be, in the case of the McKibbon Hotels, Section C of
the Management Fee Rider of the McKibbon Prime Management Agreements, and in the
case of the Interstate Hotels, Section 9.1 and Section 9.4 of the Interstate
Prime Management Agreements (the “Manager Released Claims”). Manager represents
and warrants that it has not assigned or otherwise transferred any right or
interest in or to any of Prime Management Agreements. MANAGER FURTHER
ACKNOWLEDGES THAT MANAGER IS AWARE THAT STATUTES EXIST THAT RENDER NULL AND VOID
RELEASES AND DISCHARGES OF ANY CLAIMS, RIGHTS, DEMANDS, LIABILITIES, ACTIONS OR
CAUSES OF ACTIONS THAT ARE UNKNOWN TO THE RELEASING OR DISCHARGING PARTY AT THE
TIME OF EXECUTION OF THE RELEASE AND DISCHARGE. MANAGER HEREBY EXPRESSLY AND
VOLUNTARILY WAIVES, SURRENDERS AND AGREES TO FOREGO ANY PROTECTION TO WHICH
MANAGER WOULD OTHERWISE BE ENTITLED BY VIRTUE OF THE EXISTENCE OF ANY SUCH
STATUTE IN ANY JURISDICTION. Notwithstanding anything to the contrary contained
herein, the release set forth in this Section 8 shall not affect or otherwise
apply to the parties’ rights and obligations in connection with the Prime
Management Agreements under this Agreement or pursuant to the Assignment.

 

6 

 

 

9.           Manager shall be solely responsible for the payment of any and all
claims for loss, damages, costs, expenses or otherwise, arising out of any act
or omission of its employees or agents in connection with the performance of
this Agreement or the Prime Management Agreements. Subject to and effective as
of the Termination Date, Manager shall indemnify, defend and hold harmless each
Owner and each of their respective directors, officers, employees, agents,
affiliates, successors and permitted assigns (collectively, the “Owner
Indemnitees”) from and against, and shall pay and reimburse each of the Owner
Indemnitees for, any and all claims, losses, damages, costs, expenses,
liabilities, actions or other charges of any kind, including reasonable
attorneys’ fees, costs of investigation and costs of enforcing any right to
indemnification hereunder or pursuing any insurance providers incurred or
sustained by, or imposed upon, the Owner Indemnitees based upon, resulting from,
arising out of or relating to any act or omission of the Manager, its employees
or its agents under the Sub-MAs or, in the case of the Hilton Hotels, under
those certain Owner Agreements by and among Manager, the respective Owner, and
the respective Sub-Manager, in each case, arising on or prior to the date of
this Agreement.

 

[Signatures follow on next page]

 

7 

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

Hilton Owners:

 

  ARC Hospitality Portfolio I HIL TRS, LLC, a Delaware limited liability company
          By: /s/ Paul C. Hughes     Name:   Paul C. Hughes     Title:
Authorized Signatory     Date: March 17, 2017

 

  ARC Hospitality Portfolio I NTC HIL TRS, LP, a Delaware limited partnership  
      By: ARC HOSPITALITY PORTFOLIO I NTC TRS GP, LLC, its general partner

 

  By: /s/ Paul C. Hughes     Name:   Paul C. Hughes     Title: Authorized
Signatory     Date: March 17, 2017                   ARC Hospitality Portfolio
II HIL TRS, LLC, a Delaware limited liability company           By: /s/ Paul C.
Hughes     Name:   Paul C. Hughes     Title: Authorized Signatory     Date:
March 17, 2017

 

8 

 

 

  ARC Hospitality Portfolio II NTC HIL TRS, LP, a Delaware limited partnership  
      By: ARC HOSPITALITY PORTFOLIO II NTC TRS GP, LLC, its general partner    
     

By: 

/s/ Paul C. Hughes     Name:   Paul C. Hughes     Title: Authorized Signatory  
  Date: March 17, 2017

 

Mckibbon Owners:

 

  ARC Hospitality Portfolio I MCK TRS, LLC, a Delaware limited liability company
          By: /s/ Paul C. Hughes     Name:   Paul C. Hughes     Title:
Authorized Signatory     Date: March 17, 2017           ARC Hospitality
Portfolio I NTC TRS, LP, a Delaware limited partnership           By: ARC
HOSPITALITY PORTFOLIO I NTC TRS GP, LLC, its general partner           By: /s/
Paul C. Hughes     Name:   Paul C. Hughes     Title: Authorized Signatory    
Date: March 17, 2017

 

9 

 

 

  ARC Hospitality Portfolio II MISC TRS, LLC, a Delaware limited liability
company          

By:

/s/ Paul C. Hughes     Name:   Paul C. Hughes     Title: Authorized Signatory  
  Date: March 17, 2017           ARC HOSPITALITY PORTFOLIO II NTC TRS, LP, a
Delaware limited partnership           By:

ARC HOSPITALITY PORTFOLIO II NTC TRS GP, LLC, its general partner

         

By:

/s/ Paul C. Hughes     Name:   Paul C. Hughes     Title: Authorized Signatory  
  Date: March 17, 2017        

 

Innventures Owner:

 

  ARC HOSPITALITY PORTFOLIO I MISC TRS, LLC, a Delaware limited liability
company          

By:

/s/ Paul C. Hughes     Name:   Paul C. Hughes     Title: Authorized Signatory  
  Date: March 17, 2017

 

Interstate Owners:

 

  ARC HOSPITALITY SWN INT NTC TRS, LP, a Delaware limited partnership          
By:

ARC HOSPITALITY SWN NTC TRS GP, LLC, its general partner

         



By: /s/ Paul C. Hughes     Name:   Paul C. Hughes     Title: Authorized
Signatory     Date: March 17, 2017

 

10 

 

 

  ARC HOSPITALITY SWN TRS, LLC, a Delaware limited liability company          

By:

/s/ Paul C. Hughes     Name:   Paul C. Hughes     Title: Authorized Signatory  
  Date: March 17, 2017

 

MAnager:

 

  American Realty Capital Hospitality Grace Portfolio, LLC, a Delaware limited
liability company                  

By:

/s/ James A. Tanaka     Name:  

James A. Tanaka 

    Title: Authorized Signatory     Date: March 16, 2017           American
Realty Capital Hospitality PROPERTIES, LLC, a Delaware limited liability company
                 

By:

/s/ James A. Tanaka     Name:  

James A. Tanaka 

    Title: Authorized Signatory     Date: March 16, 2017

 

11 

 